United States Court of Appeals
                                                              Fifth Circuit
            IN THE UNITED STATES COURT OF APPEALS F I L E D
                    FOR THE FIFTH CIRCUIT        January 12, 2006
                      _____________________       Charles R. Fulbruge III
                                                          Clerk
                           No. 05-40037
                       ____________________

                    BAUDELIO CASTILLO, ET AL,

                                                Plaintiffs,

               BAUDELIO CASTILLO; RICHARD ACEVEDO,

                                      Plaintiffs-Appellees,

                                v.

                     CITY OF WESLACO; ET AL,

                                                Defendants,

    FRANK CASTELLANOS, City Manager; J.D. MARTINEZ, Police
     Chief; and ENRIQUE GONZALEZ, Assistant Police Chief,

                                      Defendants-Appellants.

                        __________________

         Appeal from the United States District Court
              For the Southern District of Texas
                          (01-CV-99)
                      __________________

Before REAVLEY, DAVIS and WIENER, Circuit Judges.

PER CURIAM:*

      The Plaintiff Police Officers Castillo, Acevedo, Meza,

and Kennedy initiated this suit against the City of Weslaco


*
  Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.


                                1
and Defendant-Appellants City Manager Castellanos, Police

Chief    Martinez,        and     Assistant        Police       Chief     Gonzalez,

asserting       claims    under    48    U.S.C.      §    1983    for     allegedly

retaliating      against        plaintiffs    based       on     union    activism.

Finding that the Officers sufficiently alleged a violation

of    clearly    established       federal      law,      the    district    court

denied the Appellants' motion for summary judgment asserting

qualified immunity and the Appellants appealed.

       In the City Officials’ first appeal to this Court, we

found    that     the     district      court      had     not    “highlight[ed]

evidence that, if interpreted in the light most favorable to

the plaintiffs, identifies conduct by the defendant that

violated       clearly    established        law.”       Castillo    v.    City   of

Weslaco, 369 F.3d 504, 506 (5th Cir.2004). We then remanded

the case to the district court with directions to “provide a

supplemental order setting forth the factual scenario that

it assumed in construing the summary judgment evidence in

the   light     most     favorable      to   the    Officers       and    therefore

denying the Appellants’ motion for summary judgment based on

qualified immunity.” Id. at 507.

       In a supplemental order, the district court decided

that, upon further review, it would modify in part its order

and    grant    the     Appellants’      summary     judgment       motion    with



                                         2
respect to two of the Officers, Juan Meza and Brent Kennedy.

The same       panel     of   this   Court    then    vacated     the    district

court's    denial      of     summary   judgment      and    remanded     to   the

district court so that it could enter an order consistent

with the findings in its supplemental order. Castillo v.

City of Weslaco, 388 F.3d 464, 465.                  The district court did

so, and in an order supported by a full discussion of the

record,    granted       Appellants’        motion   for     summary     judgment

based on qualified immunity with respect to Officers Meza

and Kennedy, but denied the motion with respect to Officers

Castillo and Acevedo, concluding that the summary judgment

record     reflected          genuine       issues    of      material      fact.

Appellants appeal this denial.

     After considering the parties’ briefs, oral arguments,

and pertinent portions of the record, we agree with the

district court's well-supported order.                      We agree with the

district court that Appellees have demonstrated that their

right     to    participate       in    union     activities      was    clearly

established.        We also agree with the district court that

issues of fact are presented regarding whether Appellees

suffered       adverse      personnel    action      at    the   hands    of   the

Defendants because of their association with and advocacy

for a union competing for recognition as the bargaining




                                        3
agent of the police department.   We therefore DISMISS the

appeal.

    DISMISSED.




                            4